Per Curiam.
The defendant city appeals from the judgment of the trial court for the plaintiff awarding her damages for injuries which resulted from a fall on a defective sidewalk. The court issued a detailed and exhaustive memorandum of decision finding all the necessary facts in favor of the plaintiff. We find no error.
The defendant’s first claim, that the court erred in admitting without proper foundation two photographs of the particular defect in the sidewalk, is without merit. The plaintiff testified that the photographs accurately depicted the condition of the sidewalk at the point at which she fell. See Tripp v. Anderson, 1 Conn. App. 433, 435, 472 A.2d 804 (1984). The defendant’s remaining claims of error do no more than attack the trial court’s factual findings, which are not clearly erroneous. See Fukelman v. Middletown, 4 Conn. App. 30, 31, 492 A.2d 214 (1985).
There is no error.